The Opinion of the Court was delivered by Treat, J.*  Thrall recovered a judgment against five defendants. They prayed an appeal, which was granted on their entering into bond with one Ellithorpe as surety. The bond was executed by but four of the defendants and the surety. The appellee now moves to dismiss the appeal. The statute authorizes one of several defendants to remove a cause to the Supreme Court by appeal; and in such case, no costs are to be taxed against those who do not join in the appeal. Rev. Stat. 420, § 51. Here, the appeal was demanded by all of the defendants, and allowed by the Court on the condition that they should all enter into the bond. Only a part of them have executed it. The condition has not been complied with. The appeal has not been perfected. In approving of the security, the Circuit Court may have acted with reference to the circumstances of the parties who were to prosecute the appeal. The appellee has the right to insist on the benefit of all the indemnity intended by the Court. If but a part of the defendants desired an appeal, the application to the Court should have been made and obtained on their behalf only. The cases of Carson v. Merle, 3 Scam. 168, and Ryder v. Stevenson, ib. 539, are in point. The appeal will be dismissed with costs. tdppeal dismissed.  Justice Young was-absent.